DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on November 30, 2020 has been entered. Claims 1, 8, 14 and 15 have been amended and claims 4, 5, 11, 12, 13, 18 and 20 have been cancelled. New claim 27 has been added thus claims 1 – 3, 6 – 10, 14 – 17, 19 and 21 - 27 are currently pending.

Response to Arguments
35 U.S.C. §103
3.	Applicant's arguments, see Remarks pp. 9 -16, filed November 30, 2020, with
respect to the rejections of claims 1-26 under 35 U.S.C. §103 have been fully
considered and they are persuasive.
In regards to amended claim 1, the gravamen of applicant’s argument is that the recitation is not taught by the combination of Baer in view of Schmuck. Applicant further argues that such allowabilty cascades to all dependent claims. 
Examiner respectfully agrees and submits that claim 1 as amended is not fully disclosed by the combination of Baer in view of Schmuck.

to applicant's amendments and are made in view of Bhat et al., (United States Patent Publication Number 20170277524) hereinafter Bhat.

Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1 – 3, 6, 8 – 10, 15 – 17, 19 and 21 - 27  are rejected under 35 U.S.C. 103 as being unpatentable Baer et al. (United States Patent Number 7043488) hereinafter Baer, in view of Schmuck et al. (United States Patent Number 5956734) hereinafter 
Regarding claim 1 Baer teaches a computer-implemented method for provenance tracking in a workflow system, the computer-implemented process comprising: program instructions to receive workflow definition input; (Fig. 9A, CBO, Custom Book Outline, “My Custom Book”, “Last Date”, “Status”, “Request ID” Col. 45 ln 34 – 41 …1) the user  may select the new CBO for modification by clicking on the temporary CBO title, which is a hypertext link to the new CBO.; or 2) he may create another CBO by clicking on CBO button 118 Col. 45 ln 42 - 45 )  performing workflow job commands,  (Upon clicking to create a new CBO the ECBOCreate procedure beings. (FIG. 10A, The ECBOGet procedure includes the following: 1. Verify, 2, retrieve, 3, Add Preface and Table of Contents, 4, Add the Index back matter and 5. Pricing and virtual page counts are pre-determined. Col. 45 ln 45 – 65) in response to receiving a workflow definition (the user may choose to change any container (book, volume, chapter) or noncontainer (section) title  e.g. Changing a book title to “Internet Basics” Col. 46 ln 28 – 35)  (ERequestExistsForCBO Description Col. 94 ln 40 – 42) that includes the workflow job commands (the ECBOSetTitle procedure is invoked 1. Verify the CBO ID is valid, 2. Verify the target sequence ID, 3. Set the title, 4. When renaming determine if the title is protected, 5. Validate the title text via Javascript and 6. When renaming the “,” and “>” symbols will be changed to HTML equivalents Col 46 ln 35 – 55) (FIG. 10, (129)  Add  and a workflow instance; (create a new CBO the ECBOCreate procedure beings Col.. 43 ln 39)  accessing an input file   (input is a SGML file Col. 24 ln 29)   associated with the workflow instance; (create a new CBO the ECBOCreate procedure beings Col.. 43 ln 39)  generating at runtime provenance metatdata associated with the workflow instance  (metadata contents of PRODUCT.C – ATR file ;; Seq_lD:0130808598.00.00.00
!SKU:0000000014595
!ISBN:0130808598
!Title:Engineering Success
!Contrib_Group
Contrib First_Name:Peter
Contrib_Last_Name:Schiavone
Contrib_Afliliation:University of Alberta
!PE_ID:FE
!Status:O
!Page_Count:O
!Use_Actuals:1
!Yr_of_Pub:1999
!Edition:01
! Revision:00

!Created__By:BARKER
!LastModified_By:BARKER Col. 26  ln 25 – 47) 
generating at runtime (using the ELOADER.INI Col 26 ln 14)  an output file (PSF file is an output file Col. 24 ln 52 and an example is the PRODUCT.C:0130808598.00.00.00 Col. 24 ln 56 an example of such an output file is also seen in merged results file Col. 80 ln 19) a global file identification (ID) (ISBN:0130808598 Col. 26 ln 29) associated with the output file ((PRODUCT.C:0130808598.00.00.00 Col. 24 ln 56) which is unique to the workflow instance (0130808598 which serves as the ISBN Col 24 ln 56)  it is well known in the art that ISBNs are assigned to text-based monographic publications (i.e. one-off publications rather than journals, newspapers, or other types of serials. including the global file ID  (ISBN:0130808598 Col. 26 ln 29) and the provenance metadata (Attributes are
also added to PSF files Col. 29 ln 11 - 12)  (PRODUCT.C-ATR file Col. 26 ln 24) with the output file   (PSL file is  an output file Col. 24 ln 52)   of the workflow instance as extended attributes;   (PRODUCT.C:0130808598.00.00.00 Col. 24 ln 56 and PRODUCT.C – ATR file)  and storing (In addition to string the file name as the attribute value, the content of the fie is stored as a DIGITAL LIBRARY part in the part number specified by the PART Key work Col. 34 ln 38 - 41) the output file   (PSF file is an output file Col. 24 ln 52) including the global file ID   (ISBN:0130808598 Col. 26 ln 29) and the provenance metadata    included with (contents of PRODUCT.C – ATR file Col. 26  ln 25 – 47 )  the output file  (PSF file is an output file Col. 24 ln 52)   as extended attributes (PRODUCT.C:0130808598.00.00.00 Col. 24 ln 56 and PRODUCT.C – ATR file)  
Baer does not explicitly state that the extensions of the output file created are extended attributes.
Schmuck teaches extended attributes (Extended attributes allow associating variable-length information with a file that can be accessed separately from the data stored in the file itself Col 26 ln 40 - 42)	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baer to incorporate the teachings of Schmuck whereby   and the provenance metadata    attached to the output file  as extended attributes. By doing so extended attributes are created in a way that exploits the usage characteristics exhibited by ACLs and provides space efficient attribute storage that allows quick access to the attribute data. Schmuck Col. 26 ln 55 – 58 
Baer does not fully disclose including retention of environment and operating system conditions  by use of container technologies;
Bhat teaches including retention of environment (environmental settings [0095]) and operating system conditions (operating system settings [0095]) by use of container technologies; (container layer [0104])

Claims 8 and 15 correspond to claim 1 and are rejected accordingly. 

Regarding claim 2 Baer in view of Schmuck and in further view of Bhat teaches the method of claim 1. 
Baer as modified further teaches wherein the workflow definition  (Fig. 9A, CBO, Custom Book Outline, “My Custom Book”, “Last Date”, “Status”, “Request ID” Col. 45 ln 34 – 41 …1) the user  may select the new CBO for modification by clicking on the temporary CBO title, which is a hypertext link to the new CBO.; or 2) he may create another CBO by clicking on CBO button 118 Col. 45 ln 42 - 45 )   includes a workflow name,  (Fig. 10B, “Internet Basics” Col. 46 ln 34)    a workflow version,  (version : 01.00 Col. 26 ln 44)   parameters of the workflow,   (The configuration files contain all of the switches and parameters necessary to customize the operation of loader 14 to the data model defined above, The primary objective of these files is to minimize the need to
see Col. 44 ln 10 – 20 parameter list   variables of the workflow,    (in the functional processing at step 4, the Program variables are extracted related to pricing and
virtual page count, storing them in the CBO Col. 43 ln. 43 – 46)    job commands performed in the workflow,   (CBO Functions ECBOCreate ECBOClone ECBOAddContent ECBONewContainer ECBORemoveContent ECBODelete ECBOMoveContent ECBORelocateContent ECBOSetTitle ECBOGet ECBOList ECBOListByCreator ECBOUndo ECBOSetState ECBOAddUPM ECBOGetUPM ECBOSetTerms ECB0Submit Col. 41 ln 44 – 66)   and input data source   (content and other information is input to digital library 20 through  the input data path shown in FIG. 2. Briefly, the content and other information is input by a user in at an input interface represented by block 8. In the preferred embodiment, the input content is provided in SGML format, although other
formats may be supported if desired. The content is for warded by input application 8 to a converter 10 for conversion into the format expected by data loader 14. Col. 5 ln 9 – 17)  for each workflow instance  (Fig. 9B (113) “Your Custom Book Outlines”, (116) “CBO”, (115) Boys don’t cry, What do you mean, Flash I love you, He’d save everyone one of us, 12 hours to save the earth , Holy Smokes Baleman Col. 59 ln 48) 
	Claim 9 corresponds to claim 2 and is rejected accordingly. 

Regarding claim 3 Baer in view of Schmuck and in further view of Bhat teaches the method of claim 1.
Baer as modified further teaches wherein the provenance metadata (Attribute Files (ATR). Attribute files contain metadata about each program or product entity input. This information must be extracted by converter 10.Col. 26 ln 9 -11)  includes name-value pairs (In addition, if any attribute name was specified in the Return Attribute List and the attribute value is not NULL for this hit, the attribute name-value pair will be included in a line with a leading exclamation mark Col. 79 ln 44 – 49) generated from the input file values   (Only attributes with non-NULL values will be placed in the output Col. 79 ln 33 - 34)    assigned to workflow variables,  (in the functional processing at step 4, the Program variables are extracted related to pricing and virtual page count, storing them in the CBO Col. 43 ln. 43 – 46)  based on the workflow definition.  (the use may choose to change any container (book, volume, chapter or noncontainer (section) title e.g. Changing a book title to “Internet Basics” Col. 46 ln 28 – 35)  (ERequestExistsForCBO
Description Col. 94 ln 40 – 42)
	Clams 10 and 16 correspond to claim 3 and are rejected accordingly. 




Regarding claim 6 Baer in view of Schmuck and in further view of Bhat teaches the method of claim 1.
Baer as modified further teaches wherein a variable of a name-value pair (pricing and virtual page count, storing them in the CBO Col. 43 ln. 43 – 46)  (In addition, if any attribute name was specified in the Return Attribute List and the attribute
value is not NULL for this hit, the attribute name-value pair will be included in a line with a leading exclamation mark Col. 79 ln 44 – 49)  of the workflow definition  (Fig. 9A, CBO, Custom Book Outline, “My Custom Book”, “Last Date”, “Status”, “Request ID” Col. 45 ln 34 – 41 …1) the user  may select the new CBO for modification by clicking on the temporary CBO title, which is a hypertext link to the new CBO.; or 2) he may
create another CBO by clicking on CBO button 118 Col. 45 ln 42 - 45 )
 is named at run-time  (at load time the load command launches loader 14 into load mode. It looks in the load directory identified by an ISBN="012345678" for all of the Attribute Files, Content Components and Associated Components stored therein, and processes these files Col. 30 ln 6 - 12)    of the workflow instance (Request Order corresponding to the CBO id of interest Col. 94 ln 42 - 44)
	Claims 13 and 19 corresponds to claim 6 and are rejected accordingly. 



Regarding claim 17 Baer in view of Schmuck and in further view of Bhat teaches the computer system  of claim 15.
Baer as modified further teaches wherein the global file ID is included with the provenance metadata of the workflow instance (an example of an output file, merged results file showing the global file ID included with the provenance metadata SECTION:013011037X.10.D3.00
!Hits:010
! Title:Social Engineering
! search-sectiontitle:engineering,study,skills
CHAPTER.C:0130131490.02.00.00
!Hits:100
! Title:An Introduction to Engineering Problem Solving
! search-chaptertitle:engineering Col. 80 ln 23 – 29) and is searchable based on the global file ID (Search for a product entity with the sequence id passed. Col. 61 ln 10) sequence id includes the ISBN which is the global file ID see Col 12 ln 36 - 44



Regarding claim 21 Baer in view of Schmuck and in further view of Bhat teaches the method of claim 1.
Baer as modified teaches  wherein the provenance metadata includes workflow job name, (Fig. 10B, “Internet Basics” Col. 46 ln 34)     workflow job identification, (Fig. 9A, CBO, Custom Book Outline, “My Custom Book”, “Last Date”, “Status”, “Request ID” Col. 45 ln 34 – 41 …1) the user  may select the new CBO for modification by clicking on the temporary CBO title, which is a hypertext link to the new CBO.; or 2) he may create another CBO by clicking on CBO button 118 Col. 45 ln 42 - 45 )   workflow job start (effective start date Col. 68 ln 8) and end time, (effective termination date Col. 68 ln 9) workflow job execution command, (execution of theELOADER.INI file Col. 30 ln 5) and workflow environment variables (variables depicted from Col. 39 – Col. 40 ln 20) see explanation at Col. 41 ln 1 - 3
Claims 22 and 23 correspond to claim 1 and are rejected accordingly.

Regarding claim 24 Baer in view of Schmuck and in further view of Bhat teaches the method of claim 1.
Baer as modified teaches further comprising: in response to determining that a workflow instance (Freshman Engineering program Col. 26 ln 3) includes a job command (ELOADER.INI file execution Col. 26 ln 14) to store the provenance metadata separate from the output file, (Attribute Files (ATR). Attribute files contain metadata
 adding the global file ID within the metadata, (an example of an output file, merged results file showing the global file ID included with the provenance metadata SECTION:013011037X.10.D3.00
!Hits:010
! Title:Social Engineering
! search-sectiontitle:engineering,study,skills
CHAPTER.C:0130131490.02.00.00
!Hits:100
! Title:An Introduction to Engineering Problem Solving
! search-chaptertitle:engineering Col. 80 ln 23 – 29) wherein the global file ID added to the provenance metadata is searchable (Search for a product entity with the sequence id passed. Col. 61 ln 10) sequence id includes the ISBN which is the global file ID see Col 12 ln 36 – 44
	Claims 25 and 26 correspond to claim 24 and are rejected accordingly.
Regarding claim 27 Baer in view of Schmuck and in further view of Bhat teaches the method of claim 1.
Baer as modified further teaches wherein the workflow instance (create a new CBO the ECBOCreate procedure beings Col.. 43 ln 39)  is performed within a container (container (book, volume, chapter) Col. 94 ln 40 – 41) having a container image identification (ID) (container id Col. 52 ln 8)  which is included in the provenance metadata (Attributes are also added to PSF files Col. 29 ln 11 - 12)  (PRODUCT.C-ATR file Col. 26 ln 24)  along with the global file ID (ISBN:0130808598 Col. 26 ln 29)  
Baer does not fully disclose as an extended attribute of the output file 
Schmuck teaches as an extended attribute of the output file (Extended attributes allow associating variable-length information with a file that can be accessed separately from the data stored in the file itself Col 26 ln 40 - 42)	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baer to incorporate the teachings of Schmuck whereby   and the provenance metadata    attached to the output file  as extended attributes. By doing so extended attributes are created in a way that exploits the usage characteristics exhibited by ACLs and provides space efficient attribute storage that allows quick access to the attribute data. Schmuck Col. 26 ln 55 – 58


Regarding claim 7 Baer in view of Schmuck and in further view of Bhat teaches the method of claim 1.
Baer as modified further teaches wherein the global file ID is included with the provenance metadata of the workflow instance (an example of an output file, merged results file showing the global file ID included with the provenance metadata SECTION:013011037X.10.D3.00
!Hits:010
! Title:Social Engineering
! search-sectiontitle:engineering,study,skills
CHAPTER.C:0130131490.02.00.00
!Hits:100
! Title:An Introduction to Engineering Problem Solving
search-chaptertitle:engineering Col. 80 ln 23 – 29) and is searchable based on the global file ID (Search for a product entity with the sequence id passed. Col. 61 ln 10) sequence id includes the ISBN which is the global file ID see Col 12 ln 36 - 44
Baer does not fully disclose and the provenance metadata is stored in a history log
Hage teaches and the provenance metadata is stored in a history log (if the current Entity Type defines a multi-value attribute of the History type, and if the current method's Log Property is set to true, then the Traceability Enabling Service creates a History Entity and appends it to the Entity's History Property. [0578])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baer in view of Schmuck and in further view of Bhat to incorporate the teachings of Hage 	wherein the provenance metadata is stored in a history log. By doing so traceability functionality is ensured. Hage [0566].
Claim 14 correspond to claim 7 and are rejected accordingly. 

Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

7. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have

 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/Kweku Halm/
Examiner
Art Unit 2166
02/12/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166